DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
Claims 1-18, filed 24 January 2020, are pending, and are the subject of the present Official action.

Claim Rejections - 35 USC § 112, Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 11 recites the broad recitation “wherein the disease, disorder or condition is mycosis fungoides” and the claim also recites the type of mycosis fungoides as “Alibert-Bazin syndrome” in parentheses, which is the narrower statement of the range/limitation. Claim 14 recites the broad recitation “wherein said mycosis fungoides is in the skin redness stage”, and the claim also recites that the skin redness stage is erythroderma, in parentheses, which is the narrower statement of the range/limitation. Claim 16 recites the broad recitation “red patches that are raised and hard” and the claim also recites that the red patches are “plaques” in parentheses, which is the narrower statement of the range/limitation. Claim 16 also recites the broad recitation “raised lumps” and the claim also recites that the raised lumps are “nodules” in parentheses, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 12, 13, 15 and 17 are included in the instant rejection for being dependent upon indefinite claim 11 and thus importing the defect thereof by reference without being corrective.

Claim Rejections - 35 USC § 112, Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors listed below have been considered in the analysis of enablement:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The invention of claims 11-17 are drawn to treatment of mycosis fungoides. Dependent claims specify various phases and/or stages of this disorder including the patch phase, the skin tumor phase, the skin redness stage and lymph node stage. Dependent claims also specify symptoms relieved by the instant treatment, and require administering a second therapeutic agent to the individual.
The specification as filed does not provide sufficient guidance or examples that would enable a skilled artisan to use the disclosed compounds or methods of using said compounds. ¶ 15 of the instant specification (citations made relative to the instant application’s corresponding US Pre-Grant Publication) prophetically describes various phases and/or stages that applicant considers their invention to be useful towards treating, as well as symptoms relieved by such treatment. ¶¶ 290-293 provide more detail about mycosis fungoides and their alleged treatment by administration of placental stem cells and a optionally a second therapeutic agent. Critically however, the entire disclosure of applicant specification as it relates to the treatment of mycosis fungoides is prophetic. The instant specification provides not a single example where the instant invention is reduced to practice. The specification does not provide any evidence that such treatment may be successful in a human, an animal model, or a cell culture model. 
Since the instant specification is entirely prophetic with respect to treatment of mycosis fungoides, the invention as claimed relies entirely upon the prior art for enablement. However, the examiner finds the prior art to be silent as to the treatment of mycosis fungoides by administration of a stem cell of any type. Should applicant disagree, applicant is invited to provide evidence and/or reasoning, either by citation to the prior art or by declaration, along with relevant page and line number for evaluation this finding. However in the lack of evidence to the contrary, the prior art is considered to be silent as to the treatment of mycosis fungoides by administration of a stem cell of any type.
In the lack of any supporting evidence provided by the combination of the instant specification and the prior art, a person skilled in the art would recognize that treatment of mycosis fungoides via administration of placental stem cells as claimed is highly problematic. Thus, although the specification prophetically considers and discloses general methodologies of treating mycosis fungoides as claimed, such a disclosure would not be considered enabling since treatment of a disease is highly unpredictable, particularly in the lack of any evidence or data that such treatments might be successful. In view of the lack of sufficient evidence and/or reasoning that treatment of mycosis fungoides might reasonably result from practicing the method steps of the instant invention, the quantity of experimentation required to practice the invention as claimed is unknown. Accordingly, one of skill in the art would have been unable to practice the invention without engaging in undue trial and error experimentation as presented in the specification over the scope claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hariri (U.S. Patent Application Publication Number 2003/0180269).
The claims embrace a method of treating an individual having or at risk of developing a disease, disorder or condition associated with or caused by an inappropriate or unwanted immune response, comprising administering to the individual a therapeutically effective amount of placental stem cells, wherein the therapeutically effective amount is an amount sufficient to cause a detectable improvement in one or more symptoms of said disease, disorder or condition, wherein the placental stem cells are CD10+, CD34-, CD 105+, and CD200+ placental stem cells.
Hariri teaches the isolation and therapeutic use of placental stem cells that are CD34-, CD10+, CD105+, and CD90+ for treating autoimmune disorders. See ¶¶ 2, 171 and claims 42, 72 and 73 for example. Hariri is silent as to whether these cells are CD200+, but since they are isolated from the same tissue (i.e. perfused placental tissue) and in the same manner as disclosed for the instantly used cells, CD200+ expression is considered to be inherent to the cells of Hariri in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 18 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri (U.S. Patent Application Publication Number 2003/0180269) in view of Braun-Moscovici et al. (“Braun-Moscovici”; Current Opinion in Rheumatology 2002, 14:711–716), Tyndall et al. (“Tyndall”; British Journal of Rheumatology 1997;36:390–392) and Van Laar (“Van Laar”; Ann Rheum Dis 2005;64:1513–1515). 
The claims encompass a method of treating an individual having or at risk of developing scleroderma, comprising administering to the individual a therapeutically effective amount of placental stem cells, wherein the therapeutically effective amount is an amount sufficient to cause a detectable improvement in one or more symptoms of scleroderma, wherein the placental stem cells are CD10+, CD34-, CD105+, and CD200+, or express CD200 and HLA-G, or express CD73, CD105, and CD200, or express CD200 and OCT-4, or express CD73, CD105 and HLA-G, or express CD73 and CD105.
Symptoms may include one or more of hardening of the skin of the face, hardening of the skin of the fingers, Reynaud’s syndrome, inappropriate vasoconstriction in an extremity, calcinosis, telangiectasia, esophageal dysmotility, or presence in the blood of an anti-centromere antibody or an anti-scl70/anti-topoisomerase antibody. The scleroderma may be diffuse, limited, morphea/linear The method may further comprise administering a second therapeutic agent to said individual, wherein the elected second therapeutic agent is an antiinflammatory drug.
Hariri teaches the isolation and therapeutic use of placental stem cells that are CD34-, CD 10+ and CD105+, and CD90+, for treating autoimmune disorders. Hariri is silent as to whether these cells are CD200+, but since they are isolated from the same tissue (i.e. perfused placental tissue) and in the same manner as disclosed for the instantly used cells, CD200+ expression is considered to be inherent to the cells of Hariri in the absence of evidence to the contrary.
While Hariri teach treatment of autoimmune diseases comprising injection of stem cells that are considered to be identical to the stem cells recited in the instant claims, Hariri does not teach that the disease to be treated is scleroderma.
Braun-Moscovici is a review that discusses stem cell therapy treatments of scleroderma, including diffuse and limited (see page 13, right column). Braun-Moscovici teaches that the results are “encouraging and promising” for the worst of patients.
Tyndall teaches stem cell transplant in methods of treating autoimmune diseases that include systemic scleroderma (i.e. diffuse scleroderma).
Van Laar teaches same, and also teaches the use of a second therapeutic agent that is an immunosuppressant compound in combination with a stem cell transplant.
It would have been obvious to one of ordinary skill in the art to adapt the method of treating the autoimmune disorder diffuse scleroderma using hematopoietic stem cells as taught by any of Braun-Moscovici, Tyndall or van Laar, to incorporate the placental stem cells used in the method of treating autoimmune disorders taught by Hariri. One of ordinary skill in the art would have had a reason to use the placental stem cells in such methods, since Hariri teach that placental stem cells are a plentiful source of non-controversial stem cells, and since each of Braun-Moscovici, Tyndall, van Laar and Hariri teach that stem cells can be useful in treating autoimmune disorders. Because an autoimmune disorder underlies all forms of scleroderma, which includes morphea/linear, one of ordinary skill in the art would have been motivated to include this type of scleroderma in the treatments of autoimmune disorders taught by Hariri. One of ordinary skill in the art would have had a reasonable expectation of success in doing so, since Hariri teach a wide variety of uses of their cells, since Tyndall and van Laar demonstrate the efficacy of stem cells for treating diffuse scleroderma, and since Braun-Moscovici teaches that stem cell treatments of various types of scleroderma are encouraging and promising. One of ordinary skill in the art would also have had a reason to combine the use a second compound comprising an immunosuppressant since both Braun-Moscovici and van Laar teaches that immunosuppressants are helpful in treating diffuse scleroderma when combined with a stem cell transplant. Furthermore, it is prima facie obvious to combine two methods in cases where each are known to successfully work independently. Accordingly, the invention as a whole would have been considered prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633